Hargest, P. J.,
Wickersham and Fox, JJ.,
The Act of April 29, 1925, P. L. 361, which amends the Act of July 12, 1913, P. L. 719, provides, in the 2nd section, amending section 19' of the Act of 1913, as follows : “Any of the candidates for nomination, including candidates for President of the United States, to be voted for at a primary under this act may, at any time before four o’clock on the seventh day next succeeding the last day fixed for filing nomination petitions, withdraw his name as a candidate, by a request in writing, signed by him and acknowledged before a notary public or justice of the peace and filed with the Secretary of the Commonwealth, if such candidate filed his nomination petition with the Secretary of the Commonwealth.”
We construe the words “at any time before four o’clock of the seventh day next succeeding the last day fixed for filing nomination petitions” to refer to the time when the candidate may withdraw, and not to limit the time within which such withdrawal must be filed in the office of the Secretary of the Commonwealth. It appears from the evidence that the withdrawal was received prior to 4 o’clock of the seventh day, which was March 12th, but not in proper form, that the candidate was notified by telephone, and that he transmitted a withdrawal in proper form prior to 4 o’clock of that day.
That being the fact, as we find from the evidence, we are of opinion that he has complied with the law, that the withdrawal of his nomination is complete and that, therefore, there are no nomination petitions to which exceptions can now be filed. For that reason we exclude your evidence and we think there is no occasion for any further testimony.
From Homer L. Kreider, Harrisburg, Pa.